EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 1. (Currently Amended) A method for constructing a grid map by using a binocular stereo camera, comprising the following steps: 
1) 	creation of a grid map: 
1.1) 	determining spatial information of the grid map: acquiring a maximum height, minimum height, maximum distance and field of view to be calculated from a configuration file; and determining spatial information of the grid map, the spatial information of the grid map including a highest position, lowest position, farthest position, nearest position, rightmost position and leftmost position covered by the grid map; 
1.2) 	dividing grids: dividing the grid map into regular graphics; calculating coordinates of all grid centers; and taking a state of all grids to be empty by default; 
1.3) 	determining a world coordinate system according to an actual placement position of the binocular stereo camera; 
2) 	acquisition of original data: acquiring a scenario image and a disparity image by using the binocular stereo camera; 
3) 	generation of three-dimensional coordinate points: generating three-dimensional coordinate points by using a triangular relationship between matching points in the scenario image and the disparity image and converting the three-dimensional coordinate points to the world coordinate system, and only retaining the three-dimensional coordinate points located in the grid space determined in 1.1); 
4) 	projection onto plane: 
4.1) 	projecting the retained three-dimensional coordinate points onto a plane where the grid map is located, and if the projected three-dimensional coordinate points are mapped within a range R of 
4.2) 	calculating a number Ni of points in each grid; 
5) 	height calculation and height filtering: 
5.1) 	letting a length of a statistical interval i be length, and a height represented by each statistical interval be hi, hi = i x length, calculating an interval i=[y/length] in which a Y-axis coordinate y of all three-dimensional points projected into the grid is located, and calculating a frequency Ci; 
5.2) 	letting Th be the minimum obstacle height according to the prior of the application scenario, and if the height hi of the grid is less than Th, letting the state of the grid be empty, otherwise, continuing; 
6) 	grid threshold screening: 
6.1) 	by using the disparity image and the grid map created in 1), calculating a threshold Ti of each grid, the formulae being as follows:
            
                
                    
                        a
                    
                    
                        r
                    
                
                =
                
                    
                        i
                        m
                        g
                        _
                        w
                        i
                        d
                        t
                        h
                        *
                        g
                        r
                        i
                        d
                        _
                        s
                        i
                        z
                        e
                    
                    
                        2
                        *
                        
                            
                                d
                                e
                                p
                                t
                                h
                            
                            
                                r
                            
                        
                        *
                        t
                        a
                        n
                        ⁡
                        (
                        
                            
                                f
                                o
                                v
                            
                            
                                2
                            
                        
                        )
                    
                
            
        	(1)
            
                
                    
                        b
                    
                    
                        i
                    
                
                =
                
                    
                        
                            
                                a
                            
                            
                                r
                            
                        
                        *
                        
                            
                                h
                            
                            
                                i
                            
                        
                    
                    
                        g
                        r
                        i
                        d
                        _
                        s
                        i
                        z
                        e
                    
                
            
        		(2)
            
                
                    
                        T
                    
                    
                        i
                    
                
                =
                
                    
                        β
                    
                    
                        r
                    
                
                *
                
                    
                        a
                    
                    
                        r
                    
                
                *
                
                    
                        b
                    
                    
                        i
                    
                
            
        		(3)
where formula (1) shows that when a depth measurement is accurate, ar pixels are used to represent a grid side length in an rth row, where img_width represents a disparity image width, grid_size represents a grid side length, depthr represents a grid depth in the rth row and fov represents a size of the field of view; formula (2) shows that when the depth measurement is accurate, bi pixels are used to represent a grid height hi in the rth row, where hi represents a height in the grid i, which is calculated in step 5); Ti represents a grid threshold, and ar x bi represents a number of pixels in a rectangular plane having a width of grid_size and a height of hi in the rth row when the depth measurement is accurate; considering irregular shape and robustness, a first scale factor βr is added; 
6.2) 	comparing a number Ni of the projected points in each grid with the grid threshold Ti; and if Ni > γTi, letting the state of the grid be occupied, otherwise, letting the state of the grid be empty, γ representing a second scale factor; 
i and Zi coordinates of the grid centers and the grid height hi as the highest points of the current grid; and
7) 	map scanning.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance:
Newman et al. (US 20150379766 A1) disclose generating a 3D reconstruction of an environment around a monitoring-unit as that monitoring-unit is moved through the environment: a) providing a camera and a LIDAR sensor, each being controlled by independent clocks; however, Newman et al. do not teach, suggest, or disclose the various equations, thresholding, and comparisons as recited in the instant claims.
Cole et al. (US 20160255327 A1) disclose methods and apparatus for supporting the capture of images of surfaces of an environment visible from a default viewing position and capturing images of surfaces not visible from the default viewing position, e.g., occluded surfaces, are described; however, Cole et al. do not teach, suggest, or disclose the various equations, thresholding, and comparisons as recited in the instant claims.
Michel (US 20170098309 A1) disclose using a camera of a robot to capture an image of the robot's environment, detecting edges in the image, and localizing the robot based on comparing the detected edges in the image to edges derived from a three-dimensional (“3D”) model of the robot's environment from the point of view of an estimated pose of the robot in the environment. In some implementations, the edges are derived based on rendering, from the 3D model of the environment, a model image of the environment from the point of view of the estimated pose—and applying an edge detector to the rendered model image to 
Satkin (US 20170103568 A1) discloses smoothing portions of a 3D model of an object based on the likelihood of a portion being an accurate representation of the surface of the object, and based on whether the surface of the object according to the model is relatively jagged or relatively smooth; however, Satkin does not teach, suggest, or disclose the various equations, thresholding, and comparisons as recited in the instant claims.
Anderson-Sprecher et al. (US 9691151 B1) disclose generating and using a spatiotemporal model that defines pose values for a plurality of objects in an environment and corresponding times associated with the pose values; however, Anderson-Sprecher et al. do not teach, suggest, or disclose the various equations, thresholding, and comparisons as recited in the instant claims.
Yang et al. (US 20190385360 A1) disclose a system for updating a high-resolution map. The system may include a communication interface configured to receive a plurality of image frames captured by a binocular camera equipped on a vehicle, as the vehicle travels along a trajectory. The system may further include a storage configured to store the high-resolution map and the plurality of image frames. The system may be configured to generate point cloud frames based on the respective image frames. The system may be further configured to position the vehicle using the point cloud frames. The system may be further configured to merge the point cloud frames based on the vehicle positions. The system may also be configured to update a portion of the high-resolution map based on the merged point cloud; however, Yang et al. do not teach, suggest, or disclose the various equations, thresholding, and comparisons as recited in the instant claims.
However, the combination of limitations recited in the independent claim is not taught, suggested, or disclosed by the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M COFINO whose telephone number is (303) 297-4268. The examiner can normally be reached Monday-Friday 10A-4P MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENT W CHANG can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M COFINO/Examiner, Art Unit 2619                                                                                                                                                                                                        
/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2619